Citation Nr: 0002636	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-15 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Determination of initial disability evaluation for service-
connected post-traumatic stress disorder (PTSD) with 
dysthymia, evaluated as 50 percent disabling from June 25, 
1998, and 30 percent disabling previously.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to November 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.   

In September 1998, the Board remanded the veteran's appeal to 
the RO for additional development.  Specifically, the RO was 
to request and obtain all treatment records from both VA and 
private healthcare providers regarding treatment that the 
veteran had received for PTSD and related disorders.  
Additionally, the RO was to request the veteran to provide 
employment records or other evidence of the impact of his 
psychiatric disability on his ability to maintain employment.  
Finally, the veteran was to be afforded a VA psychiatric 
examination to determine the extent of his PTSD with 
dysthymia and the extent and etiology of any major depressive 
disorder.  The RO requested medical records from St. Anthony 
Hospital, Hillcrest Health Center and CPC Southwind.  The RO 
did not receive a reply from St. Anthony Hospital or 
Hillcrest Health Center.  The veteran advised the RO that CPC 
Southwind had closed and that it would not possible to obtain 
medical records from this provider.  Finally, the veteran did 
not submit any additional evidence to the RO regarding the 
impact of his psychiatric disability on his ability to 
maintain employment.  The case was returned to the Board in 
September 1999. 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to August 2, 1997, the veteran's PTSD with 
dysthymia was manifested by depression and anxiety productive 
of no more than definite social and industrial impairment . 

3.  From August 2, 1997, through February 6, 1999, the 
veteran's PTSD with dysthymia was manifested by symptoms 
including depression, nightmares, sleep disturbance, 
intrusive thoughts, impaired concentration, anxiety, and 
flattened affect; it was productive of considerable social 
and industrial impairment. 

4.  From February 7, 1999, the service-connected psychiatric 
disability has been productive of a number of symptoms, 
including nightmares, frequent intrusive thoughts, 
hypervigilance, anxiety, depression, flattened and blunted 
affect and neglect of personal appearance; it has been 
productive of severe social and industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD with dysthymia prior to August 2, 1997, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.125-4.132, Diagnostic Code 9411 (1999).

2.  The criteria for an evaluation of 50 percent for PTSD 
with dysthymia for the period from August 2, 1997, through 
September 6, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125-4.132, Diagnostic Code 9411 
(1999).

3.  The criteria for an evaluation of 70 percent for PTSD 
with dysthymia for the period beginning September 7, 1999, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.125-4.132, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal arises from a rating decision issued in 
April 1996.  In April 1996, the RO granted service connection 
for PTSD and assigned an initial disability evaluation of 10 
percent effective from March 20, 1996, the original date of 
claim.  The veteran perfected an appeal from this rating 
decision.  During the pendency of the appeal, by rating 
decision dated in November 1997, the RO increased the 
veteran's evaluation to 30 percent with an effective date of 
March 20, 1996.  In May 1999, the RO assigned the veteran a 
50 percent disability evaluation effective June 25, 1998.  As 
the veteran has not expressed any desire to limit his appeal 
to a specific disability rating, the entire period remains at 
issue.  Accordingly, the Board will consider the entire 
period of the veteran's disability in order to provide for 
the possibility of staged ratings.  Staged ratings are 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has found the veteran's claim to be well grounded 
under 38 U.S.C.A.     § 5107(a) (West 1991).  The Board is 
satisfied that VA has fulfilled its duty to assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of this 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

In the present case, the RO evaluated the veteran's PTSD 
under Diagnostic Code 9411.  During the pendency of the 
veteran's appeal, the criteria for rating PTSD were revised, 
effective November 7, 1996.  When a law or regulation changes 
during the pendency of an appeal, the Board must evaluate the 
veteran's disability under the version most favorable to the 
veteran, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, as the 
revised regulations in this case do not allow for their 
retroactive application prior to November 7, 1996, the Board 
cannot apply the new provisions prior to that date. Rhodan v. 
West, 12 Vet. App. 55 (1998). 

Under the criteria in effect prior to November 7, 1996, a 10 
percent evaluation was warranted in a case where the symptoms 
were less than the criteria for the 30 percent, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation was warranted where there was a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The Board recognizes that the term 
"definite" as it relates to the level of impairment under 
former DC 9400, has been defined as meaning distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  See VAOPGCPREC 9-93 
(November 1993).  A 50 percent evaluation was assignable 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation was warranted where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Finally, a 100 
percent evaluation required that the attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community; totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or a 
demonstrable inability to obtain or retain employment.  In 
Johnson v. Brown, 7 Vet. App. 95 (1994), the United States 
Court of Appeals for Veterans Claims held that each of the 
criteria for a 100 percent rating is an independent basis for 
granting a 100 percent rating. 

Under the revised criteria, effective from November 7, 1996 
to the present, a 10 percent evaluation under DC 9400 is 
warranted where there is evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
under DC 9411 is warranted with the presence of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is applicable where there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood;  difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assignable with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The evidence of record shows that the veteran's PTSD 
symptomatology did not manifest until after he was discharged 
from service.  Treatment records from a VA Mental Health 
Clinic show that the veteran began experiencing symptoms of 
an adjustment disorder, symptoms of depression, and had 
suicide ideation in July 1984.  In January 1985, the veteran 
had sleep disturbance, increased drinking, suicide ideation 
and hallucinations.  In October 1985, the veteran was 
diagnosed with an adjustment disorder with depressive 
features and a passive aggressive personality disorder.  In 
December 1986, the veteran reported having problems with 
intimate relationships after divorcing his wife of 13 years.  
He indicated that he did not trust other people and that he 
was experiencing insomnia.  He was diagnosed with depression.  

In May 1988, the veteran was seen for depression and memory 
problems.  The veteran reported daily marijuana use and 
suicidal thoughts.  In June 1988, the veteran indicated that 
he had been nervous since Vietnam, but he denied experiencing 
flashbacks.  He also reported having difficulty making 
friends.  He was diagnosed with depression, moderate 
anxiousness with suicidal thoughts and disturbed sleep 
pattern.  

In April 1996, the veteran was afforded a VA examination.  
The veteran reported that since his separation from service 
he had been married 5 times.  He also reported having 
difficulties in the past with being fired from employment due 
to confrontations with supervisors.  At the time of the 
examination, the veteran had been employed with Tinker Air 
Force Base for 14 years and he was having difficulty with his 
supervisor.  He indicated that he worked better on his own.  
The veteran reported a long history of depression and of 
taking medication to control depression.  The veteran also 
indicated that he typically stopped taking medication, which 
resulted in exacerbated symptoms including intrusive thoughts 
and nightmares.  He reported in particular being bothered by 
thoughts and nightmares regarding a time when he was on 
patrol and engaged in a confrontation with some Viet Cong 
while in Vietnam.  The examiner noted that the veteran was 
oriented, had good judgment, was not appreciably anxious or 
despondent and was not experiencing hallucinations or 
delusions.  The veteran was diagnosed with mild PTSD, 
recurrent major depressive episode in partial remission and 
dysthymic disorder.  He was assigned a GAF of 60 primarily 
due to his depressive problems. 

In January 1997, the veteran was experiencing increased 
depression and nightmares.  He was also distressed with his 
work situation, as his employer was trying to determine his 
eligibility for medical retirement for a knee disability.  In 
April 1997, the veteran was diagnosed with dysthymia.  He 
continued to have sleep disturbance and difficulty with his 
supervisor at work.  In June 1997, the veteran reported that 
everything caused him stress.  He expressed concern that he 
was going to lose his sixth wife and indicated that he 
continued to experience nightmares and sleep disturbance.  He 
was anxious and unstable.  The veteran was diagnosed with 
depression and PTSD symptoms.  

On August 2, 1997, the veteran underwent a VA examination.  
The veteran complained of frequent nightmares about leeches, 
snakes, shooting people between the eyes and other events 
that took place in Vietnam.  The veteran continued to report 
sleep disturbance, depression, suicidal thoughts and 
flashbacks.  He indicated that he could not get along with 
people and that he was nervous around them.  Further, he felt 
paranoid most of the time because he thought people were 
trying to hurt him and were after him.  He indicated that he 
had a lot of anger and that he was not comfortable with his 
job, because he had been reassigned from the warehouse to an 
office job.  The veteran indicated that he was unable to talk 
about, or watch movies about Vietnam.  He reported that he 
had only one close friend and that he had gotten married for 
the sixth time.  The examiner indicated that the veteran had 
a constricted affect and a depressed mood.  He was oriented 
and his memory was intact.  He appeared to have difficulty 
with attention and concentration.  There was no evidence of 
delusions, hallucinations or illusions.  While the veteran 
often felt suicidal, at the time of the examination he denied 
suicidal or homicidal ideations. The veteran was diagnosed 
with moderate PTSD, recurrent major depressive disorder in 
partial remission and dysthymic disorder.  A GAF score of 50-
55 was assigned.  The examiner concluded that the veteran's 
PTSD was slightly progressed.  

In January 1998, the veteran reported that he was working in 
customer service which he found difficult due to having to 
deal with conflict.  He did state that he found enjoyment in 
restoring his old car.  He was diagnosed with dysthymia.  In 
March 1998, the veteran reported experiencing daily panic 
attacks.  He stated that he was nervous and had a fear of 
losing control.  These feelings tended to make him forgetful 
and unable to concentrate.  He stated that he had been unable 
to work a full week of work for approximately 5 months.  He 
indicated that he had frequent violent thoughts.  A VA 
physician noted that the veteran's memory was intact and his 
judgment and insight were described as fair.  He was 
diagnosed with dysthymia and PTSD by history. 

In a statement received on June 25, 1998, the veteran alleged 
that his PTSD had increased in severity.

In September 1998, the veteran reported that his relationship 
with his wife had deteriorated and that he was also having 
difficulty being around people.  It was noted that the 
veteran felt that he was continuously stressed.   

The veteran's most recent VA psychiatric examination was 
performed on February 7, 1999.  At this examination, the 
veteran reported experiencing nightmares regarding Vietnam 
experiences every night.  The veteran stated that he was only 
able to sleep four to five hours per night and that he 
frequently screamed, kicked and tore up the bed.  The 
veteran's wife threatened to sleep in another room and even 
to leave him due to his increasing symptoms and because he 
refuses to socialize with or relate to anyone.  He further 
indicated that he was having difficulty with his job; he was 
isolating himself from everyone; he had no friends; he did 
not trust anyone, including his wife; he became easily 
angered and he believed these symptoms had worsened over the 
last year.  He also indicated that he experienced panic 
attacks when he was around people and that over the prior 
year he had not been able to write checks and pay bills, 
because he was unable to concentrate.  The veteran stated 
that he is very angry and that small things cause him severe 
anxiety.  At the time of the examination, the veteran was 
still employed as a supply technician at Tinker Air Force 
Base.  The examiner indicated that the veteran had a somewhat 
disheveled appearance.  The veteran was tense and fidgeted 
with his fingers.  He did not maintain eye contact with the 
examiner and his mood was depressed.  The veteran's affect 
was flattened and blunted, but he was coherent and goal 
oriented.  There was no evidence of hallucinations, 
delusions, or memory impairment.  The veteran was diagnosed 
with PTSD which was found to be significantly progressed and 
dysthymia secondary to PTSD.  He was assigned a GAF score of 
50 to 55.  The examiner indicated that based on the veteran's 
file and evaluation, his primary difficulty was related to 
PTSD.  He appeared to be having more frequent and more 
intensive intrusive thoughts, hypervigilance, social 
isolation and difficulty controlling his anger.  The veteran 
also showed dysthymia/depression.  The examiner stated that 
the depression was directly related to the veteran's PTSD. 

In deciding the veteran's appeal the Board has considered all 
of the pertinent evidence, including the VA treatment 
records.  The outpatient records document the veteran's 
complaints and the impressions and diagnoses rendered.  
However, the outpatient records do not provide detailed 
mental status findings or other information needed to assess 
the degree of severity of the disability.  On the other hand, 
the VA examinations were performed, in part, to determine the 
degree of severity of the service-connected disability.  The 
VA examination reports provide detailed information needed 
for rating purposes.  Therefore, the Board has found the VA 
examination reports to be the most probative evidence of the 
degree of severity of the service-connected disability.  

In the Board's opinion, the evidence establishes that prior 
to August 2, 1997, the disability did not more nearly 
approximate the criteria for a 50 percent rating than those 
for a 30 percent rating under the new or former criteria.  In 
this regard, the Board notes that the April 1996 VA 
examination report reflects that although the veteran 
reported a number of psychiatric complaints and difficulty 
with his supervisor at work, it also reflects that the mental 
status examination was essentially negative and that the 
examiner found the veteran's PTSD to be mild.  The examiner 
provided a GAF score of 60, which is indicative of moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition) 44-47.  This VA examination 
report is the most probative evidence of the degree of 
impairment from the service-connected psychiatric disability 
during the period prior to August 2, 1997, and it provides no 
reasonable basis for concluding that the disability more 
nearly approximated the new or former criteria for a 50 
percent evaluation.   

On the other hand, the mental status examination in 
connection with the VA examination performed on August 2, 
1997, disclosed that the veteran's affect was constricted, 
his mood was depressed, his concentration and attention span 
were impaired, and he was suspicious and paranoid.  A GAF 
score of 50 to 55 was provided.  A GAF score of 50 is 
indicative of serious symptoms.  In addition to the 
aforementioned symptoms, such symptoms as suicidal ideation, 
severe obsessional rituals, and frequent shoplifting may be 
present, or there may be serious impairment in social, 
occupational, or school functioning manifested by such 
symptoms as having no friends or an inability to keep a job.  
See Id.  The Board also notes that the August 1997 VA 
examiner specifically noted that the service-connected 
psychiatric disability had progressed since the most recent 
VA psychiatric examination.  Therefore, the Board finds that 
for the period commencing August 2, 1997, the disability did 
more nearly approximate the new and former criteria for an 
evaluation of 50 percent.

For the period prior to February 7, 1999, there is no 
substantiation in the record that the disability was 
productive of more than considerable social and industrial 
impairment.  While the veteran reported that he experienced 
difficulty with work and getting along with other people, he 
was able to maintain his employment and to maintain effective 
relationships with others as evidenced by his remarriage and 
his ability to maintain a close friend.  Further, the veteran 
was able to find enjoyment in restoring his old car.  In 
addition, the medical evidence for the period prior to 
February 7, 1999, does not document the symptoms required for 
a 70 percent evaluation under the new criteria.  Therefore, 
the Board concludes that the disability warrants a 50 percent 
evaluation for the period from August 2, 1997, through 
February 6, 1999, but not higher.  

The VA examination on February 7, 1999, disclosed that the 
veteran's service-connected psychiatric disability had 
progressed significantly since the August 1997 VA 
examination.  At the February 1999 examination, the veteran 
reported an increase in severity of his psychiatric symptoms.  
In addition, the examiner found the veteran to be disheveled, 
tense, and depressed.  The examiner noted that the veteran 
avoided eye contact and was nonspontaneous.  In addition, the 
veteran's affect was noted to be flattened and blunted.  The 
examiner commented that the veteran was experiencing more 
frequent and intensive, intrusive thoughts, hypervigilance, 
social isolation and difficulty controlling his anger.  In 
the Board's opinion, the February 7, 1999, VA examination 
report establishes that the disability more nearly 
approximated the new criteria for a 70 percent evaluation 
than the new criteria for a 50 percent evaluation.  
Accordingly, a 70 percent evaluation is warranted from that 
date.

The record reflects that notwithstanding the increase in 
severity of the veteran's psychiatric disability, the veteran 
has maintained his employment at Tinker Air Force Base and 
has maintained his current marriage.  He has not manifested 
symptoms contemplated by a 100 percent evaluation under the 
former or new criteria.  In sum, the evidence demonstrates 
that from February 7, 1999, the disability has more nearly 
approximated the criteria for a 70 percent evaluation than 
those for a 100 percent evaluation, under the new and former 
criteria.  Accordingly, an evaluation in excess of 70 percent 
is not warranted. 


ORDER

An evaluation in excess of 30 percent for PTSD with dysthymia 
for the period prior to August 2, 1997, is denied.

A 50 percent evaluation for PTSD with dysthymia is granted 
for the period from August 2, 1997, through February 6, 1999, 
subject to the criteria governing the payment of monetary 
benefits.  

A 70 percent evaluation for PTSD with dysthymia is granted 
for the period commencing February 7, 1999, subject to the 
criteria governing the payment of monetary benefits.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

